Mr. Hume Council for the Complainant, moved to have the Last Order of Court read, and prayed for an Account, and desired the Order might be Amended and the Defendant to Answer over again. Mr. Allein of the Defendants Council, moved that the Complainant may give Security for Costs he being an Insolvent person. Upon hearing Council on both Sides and upon weighing and Considering of the said Cause It is Ordered that the Defendant put in a further Answer, and give in his Account.
Intr.
J. Skene Register